Case 2:18-cv-04796-JS-AYS Document 37 Filed 06/19/20 Page 1 of 1 PageID #: 649




         In the United States District Court for the
            Eastern District of New York (Islip)

                               WILLIAM E. CUTHBERT,
                                  Plaintiﬀ - Movant,

                                            v.

                THE TOWN OF EAST HAMPTON, NEW YORK;
                  FRANK TROTTA; and HARRY JOHNSON;
                         Defendants - Respondents.



                         Civil Action No. 18-CV-4796 ( JS) (AYS)


                         NOTICE OF APPEARANCE

              Pursuant to a limited scope retention agreement, undersigned
             Counsel Frederick M. Oberlander hereby appears for Plaintiﬀ
      for the limited and sole purpose of seeking post-judgment relief in this court
           from its orders dismissing all claims in ﬁnal judgment, ECF 30, 31.




/s/ Frecerick M. Oberlander
THE LAW OFFICE OF FREDERICK M. OBERLANDER
43 West 443st Street Ste 133
New York, New York 10036




                                                                                       1
